     Case 6:16-cr-00056 Document 399 Filed on 08/04/21 in TXSD Page 1 of 5
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                  UNITED STATES DISTRICT COURT                              August 06, 2021
                                   SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                       VICTORIA DIVISION

UNITED STATES OF AMERICA,                                  §
 Plaintiff/Respondent,                                     §
                                                           §
      v.                                                   §            CRIMINAL NO. 6:16-56(S)-2
                                                           §            CIVIL NO. 6:21-9
VERONICA JONES MAGALLAN,                                   §
 Defendant/Movant.                                         §

                                 MEMORANDUM OPINION & ORDER

          Defendant/Movant Veronica Jones Magallan has moved to vacate, set aside, or correct

her sentence pursuant to 28 U.S.C. § 2255. D.E. 380, 384. 1 Pending before the Court is the

United States of America’s (the “Government”) motion to dismiss the § 2255 motion as

untimely, barred by waiver, and substantively meritless. D.E. 397. Movant has not responded.

I. BACKGROUND

          On May 1, 2017, Movant pled guilty to conspiracy to possess with intent to distribute

more than 500 grams of methamphetamine (Count S1) and possession of a firearm in furtherance

of a drug trafficking crime (Count S5). Her plea was pursuant to a written plea agreement in

which she waived her right to appeal or collaterally attack her conviction or sentence, except to

raise a claim of ineffective assistance of counsel. Movant was sentenced on December 4, 2019,

to 90 months on Count S1 and 60 months on Count S5, to be served consecutively, for a total of

150 months’ imprisonment. Judgment was entered on December 16, 2019. Movant did not

appeal.

          On January 12, 2021, the Court received Movant’s “Motion for Reduction in Sentence 18

U.S.C. 3553(a)(2)” seeking to vacate her conviction for possession of a firearm in furtherance of

a drug trafficking crime because her guilty plea was unknowing and involuntary. D.E. 380. The

          1. Docket entry references (D.E.) are to the criminal case.



                                                           1
       Case 6:16-cr-00056 Document 399 Filed on 08/04/21 in TXSD Page 2 of 5




Court issued a Castro Order ordering Movant to advise the Court within 30 days whether she

wanted her motion to be characterized as a motion pursuant to 28 U.S.C. § 2255, and, if she did,

to file an amended § 2255 motion with all claims using the standard form. D.E. 382. Movant

filed an amended § 2255 motion and memorandum in support on February 28, 2021. D.E. 384,

385.

II. MOVANT’S ALLEGATIONS

        Movant raises a single ground for relief: Her guilty plea to possession of a firearm in

furtherance of a drug trafficking crime was unknowing and involuntary because she “was

charged with a gun that was licensed to carry by her husband in their residence.” D.E. 384, p. 4.

III. ANALYSIS

        A. 28 U.S.C. § 2255

        There are four cognizable grounds upon which a federal prisoner may move to vacate, set

aside, or correct his sentence: (1) constitutional issues, (2) challenges to the district court’s

jurisdiction to impose the sentence, (3) challenges to the length of a sentence in excess of the

statutory maximum, and (4) claims that the sentence is otherwise subject to collateral attack. 28

U.S.C. § 2255; United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). “Relief under 28

U.S.C. § 2255 is reserved for transgressions of constitutional rights and for a narrow range of

injuries that could not have been raised on direct appeal and would, if condoned, result in a

complete miscarriage of justice.” United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992)

(per curiam). In addition, “a collateral challenge may not do service for an appeal.” United States

v. Frady, 456 U.S. 152, 165 (1982).




                                                2
      Case 6:16-cr-00056 Document 399 Filed on 08/04/21 in TXSD Page 3 of 5




        B. Statute of Limitations

        A motion made under § 2255 is subject to a one-year statute of limitations, which, in

most cases, begins to run when the judgment becomes final. 28 U.S.C. § 2255(f). 2 The Fifth

Circuit and the Supreme Court have held that a judgment becomes final when the applicable

period for seeking review of a final conviction has expired. Clay v. United States, 537 U.S. 522,

531–32 (2003); United States v. Gamble, 208 F.3d 536, 536–37 (5th Cir. 2000) (per curiam).

Equitable tolling may allow for a late-filed motion, but such exceptions to limitations are rare.

Holland v. Florida, 560 U.S. 631, 649 (2010); United States v. Riggs, 314 F.3d 796, 799 (5th

Cir. 2002). The party seeking equitable tolling bears the burden of demonstrating that tolling is

appropriate. United States v. Petty, 530 F.3d 361, 365 (5th Cir. 2008). To satisfy his burden,

Movant must show that: (1) he has diligently pursued his rights, and (2) some extraordinary

circumstance stood in his way. Holland, 560 U.S. 649; Petty, 530 F.3d at 365.

        Movant’s conviction became final on the last day to file a timely notice of appeal, that is,

14 days after the judgment was entered on the docket. FED. R. APP. P. 4(b) (2004). Judgment was

entered December 16, 2019. Movant’s conviction therefore became final on December 30, 2019.

She did not file her § 2255 motion until January 12, 2021, two weeks after the statute of

limitations expired on December 30, 2020. Movant does not argue that she is entitled to

equitable tolling, and she has presented no facts suggesting that she has diligently pursued her

        2. The statute provides that the limitations period shall run from the latest of:

                 (1) the date on which the judgment of conviction becomes final;
                 (2) the date on which the impediment to making a motion created by governmental
                 action in violation of the Constitution or laws of the United States is removed, if the
                 movant was prevented from filing by such governmental action;
                 (3) the date on which the right asserted was initially recognized by the Supreme
                 Court, if the right has been newly recognized by the Supreme Court and made
                 retroactively applicable to cases on collateral review; or
                 (4) the date on which the facts supporting the claim or claims presented could have
                 been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).



                                                          3
     Case 6:16-cr-00056 Document 399 Filed on 08/04/21 in TXSD Page 4 of 5




rights or that some extraordinary circumstance prevented her from timely filing her § 2255

motion.

       The Court finds Movant’s § 2255 motion is untimely. Thus, the Court need not consider

the Government’s additional arguments that the motion is substantively meritless and

procedurally barred by waiver.

IV. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

2253(c)(1)(A). Although Movant has not yet filed a notice of appeal, the § 2255 Rules instruct

this Court to “issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” Rule 11, § 2255 RULES.

       A Certificate of Appealability (COA) “may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “The COA

determination under § 2253(c) requires an overview of the claims in the habeas petition and a

general assessment of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). To warrant

a grant of the certificate as to claims that the district court rejects solely on procedural grounds,

the movant must show that “jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000).

       The Court concludes that Movant cannot establish at least one of the Slack criteria.

Specifically, jurists of reason would not find this Court’s procedural rulings debatable.

Accordingly, Movant is not entitled to a COA as to her claim.




                                                  4
     Case 6:16-cr-00056 Document 399 Filed on 08/04/21 in TXSD Page 5 of 5




V. CONCLUSION

       For the foregoing reasons, the Government’s motion to dismiss (D.E. 397) is

GRANTED, Movant’s motions under 28 U.S.C. § 2255 (D.E. 380, 384) are DENIED, and

Movant is DENIED a Certificate of Appealability.

       It is so ORDERED this 4th day of August, 2021.




                                          ____________________________________
                                                     JOHN D. RAINEY
                                               SENIOR U.S. DISTRICT JUDGE




                                             5
